Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.

Status of Claims
Claims 1, 9, 11, and 13-29 are allowed.

Response to Applicant’s Remarks
Applicant’s remarks combined with claim amendments filed 01/10/2022 have been fully considered and are persuasive. Particularly, the claim amendments overcame the 102 rejections as being anticipated by Strohmenger with subject matter “a first setting management unit that is implemented by a hardware processor and configured to at least acquire identification information that identifies the relay device from the relay device upon detecting that the first communicator and the relay device are communicably connected; determine whether the communicably connected relay device is a relay device to which writing is to be performed by checking the first setting information stored in the first setting storage area with the acquired identification information; and write, via the first communicator upon determining that the communicably connected relay device is the relay device to which writing is to be performed, the first setting information and the second setting information to the relay device that is associated with the acquired identification information”. As such, the rejections have been withdrawn.

Pertinent Art Cited
The following US Patent Application closely reveals to the current state of the art:
Sakurai (US 2012/0161978) teaches a management device (device management 4, fig.1) configured to transmit and receive information to and from a relay device (wireless gateway device 3, fig.1) that is able to communicate via a network with a field device installed in a plant (network N2 to field devices 1a-b, fig.1), the management device (fig.1 and par.0039) comprising: a first communicator that is able to communicate with the relay device (wired network N1, fig.1 and par.0044). Sakurai teaches further that each of the field devices includes a receiving unit configured to receive, from an engineering tool (provisioning device 2, fig.1), first setting information that is setting information of the relay device for communication connection with the management device (setting information of the wireless gateway 3, par.0043) and second setting information that is setting information of the field device for joining the network (device information of the field devices 1a-b, par.0043), the first setting information and the second setting information having been created by the engineering tool (the setting and device information are input by worker of the provisioning device, par.0043); a hardware memory (storage unit 14 of field devices 1a-b, fig.1) including a first setting storage area configured to store the first setting information and a second setting storage area configured to store the second setting information (C1-C2 of storage unit 14, fig.2).
Sakurai fails to teach the management device comprising: a receiving unit configured to receive, from an engineering tool, first setting information…and second setting information; a hardware memory including a first setting storage area…and a second setting storage area…; a first setting management unit that is implemented by a hardware processor and configured to at least acquire identification information that identifies the relay device from the relay device upon detecting that the first communicator and the relay device are communicably connected; determine whether the communicably connected relay device is a relay device to which writing is to be performed by checking the first setting information stored in the first setting storage area with the acquired identification information; and write, via the first communicator upon 
The current state of the art further relates to:
Kitamura et al. (US 2017/0300432) who teaches a management device (controller 3, fig.2) configured to transmit and receive information to and from a relay device (relay IO-Link master 1, fig.2 and par.0038) that is able to communicate via a network with a field device installed in a plant (relay 1 communicates between controller 3 and IO-Link devices 2a-b, fig.2 and par.0038-0039). Kitamura teaches the relay device includes a first storage area and a second storage area (110a-b, fig.2) configured to store command and sequence number for each of the field device (par.0043-0044). 
And Blair (US 2015/0156286) who also teaches of a field wireless system (fig.1) comprising: a field device installed in a plant (field devices 115-119, fig.1); a relay device that is able to communicate with the field device via a network (gateway device 105, fig.1); and a management device that is able to transmit and receive information to and from the relay device (AMS 101 and controller 100 via network 102, fig.1 and par.0020-0021).
	However, both Kitamura and Blair individually or in combination, fails to teach at least the subject matter “a first setting management unit that is implemented by a hardware processor and configured to at least acquire identification information that identifies the relay device from the relay device upon detecting that the first communicator and the relay device are communicably connected; determine whether the communicably connected relay device is a relay device to which writing is to be performed by checking the first setting information stored in the first setting storage area with the acquired identification information; and write, via the first communicator upon determining that the communicably connected relay device is the relay device to which writing is to be performed, the first setting information and the second setting information to the relay device that is associated with the acquired identification information.”

Allowable Subject Matter
Claims 1, 9, 11, and 13-29 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A management device configured to transmit and receive information to and from a relay device that is able to communicate via a network with a field device installed in a plant, the management device comprising: a first communicator that is able to communicate with the relay device; a receiving unit configured to receive, from an engineering tool, first setting information that is setting information of the relay device for communication connection with the management device and second setting information that is setting information of the field device for joining the network, the first setting information and the second setting information having been created by the engineering tool; a hardware memory including a first setting storage area configured to store the first setting information and a second setting storage area configured to store the second setting information; a first setting management unit that is implemented by a hardware processor and configured to at least acquire identification information that identifies the relay device from the relay device upon detecting that the first communicator and the relay device are communicably connected; determine whether the communicably connected relay device is a relay device to which writing is to be performed by checking the first setting information stored in the first setting storage area with the acquired identification information; and write, via the first communicator upon determining that the communicably connected relay device is the relay device to which writing is to be performed, the first setting information and the second setting information to the relay device that is associated with the acquired identification information.”
The primary reason for the allowance of claim 9 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A field wireless system comprising: a field device installed in a plant; a relay device that is able to communicate with the field device via a network; and a management device that is able to transmit and receive information to and from the 
The primary reason for the allowance of claim 12 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A non-transitory computer readable recording medium storing one or more programs which, when executed, cause a computer to function as a management device configured to transmit and receive information to and from a relay device that is able to communicate via a network with a field device installed in a plant, wherein the management device comprises a first communicator that is able to communicate with the relay device, and wherein the one or more programs when executed by the computer cause the computer to at least: receive, from an engineering tool, first setting 
Claims 13-29 are allowed due to their dependency on claim 1, 9, or 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   January 15, 2022